PER CURIAM.
Appellant, Helen Warner, appeals an order granting a new trial on damages. Ap-pellee, Integrated Health Services, cross-appeals the denial of motions for a directed verdict and for new trial. We reverse the order granting a new trial on damages, and affirm in all other respects.
If the record supports the award of damages, an abuse of discretion may exist in a trial judge’s conclusion that his conscience was shocked. Allred v. Chittenden Pool Supply, Inc., 298 So.2d 361 (Fla.1974). In this case, the award of dam*299ages was supported by the record. Accordingly, we reverse the trial court’s order granting a new trial on damages and we reinstate the verdict. Finding no merit in appellee’s cross-appeal, we affirm in all other respects.
Affirmed in part; reversed and remanded in part for reinstatement of the original verdict.